

RECEIVABLES TRANSFER AGREEMENT


This RECEIVABLES TRANSFER AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of March 30,
2020, is by and between Carvana Receivables Depositor LLC, a Delaware limited
liability company (the “Depositor”), and Carvana Auto Receivables Trust
2020-NP1, a Delaware statutory trust (the “Issuing Entity”).


AGREEMENTS


WHEREAS, on the Closing Date, Carvana, LLC (the “Seller”) has sold automobile
retail installment contracts and related rights to the Depositor;


WHEREAS, the Depositor is willing to sell such contracts and related rights to
the Issuing Entity pursuant to this Agreement;


WHEREAS, the Issuing Entity intends to contribute or otherwise transfer such
contracts and related rights, or interests therein, to Carvana Auto Receivables
Grantor Trust 2020-NP1, a Delaware statutory trust (the “Grantor Trust”),
pursuant to the Receivables Contribution Agreement, dated as of the date hereof
(as amended, restated, supplemented or otherwise modified from time to time, the
“Receivables Contribution Agreement”), between the Issuing Entity and the
Grantor Trust, in exchange for the Grantor Trust Certificate;


WHEREAS, the Grantor Trust intends to pledge such contracts and related rights
to Wells Fargo Bank, National Association (“Wells Fargo”), as indenture trustee
(the “Indenture Trustee”), and the Issuing Entity will issue notes backed by the
Grantor Trust Certificate pursuant to the Indenture, dated as of the date hereof
(as amended, modified or supplemented from time to time, the “Indenture”), among
the Issuing Entity, Carvana Auto Receivables Grantor Trust 2020-NP1 (the
“Grantor Trust”), and the Indenture Trustee; and


WHEREAS, Bridgecrest Credit Company, LLC, an Arizona limited liability company
(the “Servicer”), is willing to service such contracts in accordance with the
terms of the Servicing Agreement, dated as of the date hereof, among the Issuing
Entity, the Grantor Trust, the Backup Servicer and the Servicer.


NOW, THEREFORE, in consideration of the mutual agreements and subject to the
terms and conditions herein contained, each party agrees as follows for the
benefit of the other party:


ARTICLE I
DEFINITIONS


Section 1.1 Definitions; Rules of Construction. Certain capitalized terms used
in this Agreement and not otherwise defined herein shall have the respective
meanings assigned to them in Part I of Appendix A of the Indenture. All
references herein to “the Agreement” or “this Agreement” are to this Receivables
Transfer Agreement as it may be amended, supplemented or modified from time to
time, and all references herein to Articles and Sections are to Articles or
Sections of this Agreement unless otherwise specified (and for such purposes
only, references in



--------------------------------------------------------------------------------



those sections to the Agreement (including references to “this Agreement”,
“hereof”, “hereunder” and words of like effect) shall be deemed to refer this
Agreement). The rules of construction set forth in Part II of Appendix A of the
Indenture shall be applicable to this Agreement.


ARTICLE II
CONVEYANCE OF RECEIVABLES


Section 2.1 Conveyance of Receivables.


(a) On the Closing Date, the Depositor hereby agrees to sell, transfer, assign,
set over and otherwise convey to the Issuing Entity and the Issuing Entity
hereby agrees to purchase from the Depositor, without recourse, all right, title
and interest of the Depositor in, to and under the following property, whether
now existing or hereafter created or acquired (all of the property described in
this Section 2.1(a) being collectively referred to herein as the “Second Step
Transferred Property”):


(i) the Receivables and all instruments and all monies due or to become due or
received by any Person in payment of any of the foregoing on or after the Cutoff
Date;


(ii) the Financed Vehicles securing such Receivables (including any such
Financed Vehicles that have been repossessed), any document or writing
evidencing any security interest in any such Financed Vehicle and each security
interest in each Financed Vehicle;


(iii) the Receivable Files and the Servicer Files related to such Receivables;


(iv) all rights to payment under all Insurance Policies with respect to the
Financed Vehicles or the Obligors, including any monies collected from whatever
source in connection with any default of an Obligor or with respect to any such
Financed Vehicle and any proceeds from claims or refunds of premiums on any
Insurance Policy;


(v) all guaranties, indemnities, warranties, insurance (and proceeds and premium
refunds thereof) and other agreements or arrangements of whatever character from
time to time supporting or securing payment of the Receivables, whether pursuant
to the related Contracts or otherwise;


(vi) all rights to payment under all service contracts and other contracts and
agreements associated with such Receivables;


(vii) all Liquidation Proceeds related to any such Receivable received on or
after the Cutoff Date;





--------------------------------------------------------------------------------



(viii) subject to the Transaction Documents and the Master Agency Agreement, all
deposit accounts, monies, deposits, funds, accounts and instruments relating to
the foregoing (excluding payments or recoveries in respect of the Receivables
received prior to the Cutoff Date);


(ix) the Receivables Purchase Agreement, including the right of the Depositor to
cause the Seller to repurchase Receivables under certain circumstances;


(x) the proceeds of any and all of the foregoing; and


(xi) all present and future claims, demands, causes of action and choses in
action in respect of any of all of the foregoing and all payments on or under
and all proceeds of every kind and nature whatsoever in respect of any or all of
the foregoing, including all proceeds of the conversion thereof, voluntary or
involuntary, into cash or other liquid property; all accounts, general
intangibles, chattel paper, instruments, documents, money, investment property,
deposit accounts, letters of credit, letter-of-credit rights, insurance
proceeds, condemnation awards, rights to payment of any and every kind and other
forms of obligations; and all other property which at any time constitutes all
or part of or is included in the proceeds of any of the foregoing.


(b) In connection with the purchase and sale of the Second Step Transferred
Property hereunder, the Depositor agrees, at its own expense, (i) to annotate
and indicate on its books and records (including any computer files) that the
Receivables were sold and transferred to the Issuing Entity pursuant to this
Agreement, (ii) to deliver to the Issuing Entity (or its designee) all
Collections on the Receivables, if any, received on or after the Cutoff Date,
and (iii) to deliver to the Issuing Entity an assignment in the form attached
hereto as Exhibit A (the “Second Step Receivables Assignment”).


(c) In consideration of the sale of the Receivables from the Depositor to the
Issuing Entity as provided herein, the Issuing Entity shall deliver to, or upon
the order of, the Depositor the Notes and Certificates (the “Purchase Price”).
The Issuing Entity hereby directs the Depositor to transfer all Electronic
Contracts included in the Second Step Transferred Property directly to the
Grantor Trust, as assignee under the Receivables Contribution Agreement of the
Issuing Entity.


Section 2.2 Intent of the Parties.


It is the intention of the parties that each conveyance hereunder of the
Receivables and the other Second Step Transferred Property from the Depositor to
the Issuing Entity as provided in Section 2.1 be, and be construed as, an
absolute sale, without recourse, of the Receivables and other Second Step
Transferred Property by the Depositor to the Issuing Entity. Furthermore, no
such conveyance is intended to be a pledge of the Second Step Transferred
Property by the Depositor to the Issuing Entity to secure a debt or other
obligation of the Issuing Entity. If,



--------------------------------------------------------------------------------



however, notwithstanding the intention of the parties, the conveyance provided
for in Section 2.1 is determined, for any reason, not to be an absolute sale,
then the parties intend that this Agreement shall be deemed to be a “security
agreement” within the meaning of Article 9 of the UCC and the Depositor hereby
grants to the Issuing Entity a “security interest” within the meaning of Article
9 of the UCC in all of the Depositor’s right, title and interest in and to the
Second Step Transferred Property, now existing and hereafter created or
acquired, to secure a loan in an amount equal to Purchase Price and each of the
Depositor’s other payment obligations under this Agreement.


ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS


Section 3.1 Representations and Warranties of the Depositor.


(a) General Representations and Warranties. The Depositor makes the following
representations and warranties to the Issuing Entity as of the date of this
Agreement, which shall survive the delivery of the Second Step Transferred
Property and on which representations and warranties the Issuing Entity shall
rely in acquiring the Second Step Transferred Property.


(i) Organization and Good Standing. The Depositor has been duly organized, and
is validly existing as a limited liability company, in good standing under the
laws of the state of its formation, with all requisite limited liability company
power and authority to own or lease its properties and conduct its business as
such business is presently conducted, and the Depositor had at all relevant
times, and now has the power, authority and legal right to acquire, own and sell
the Receivables and other Second Step Transferred Property.


(ii) Due Qualification. The Depositor is duly qualified to do business and is in
good standing under the laws of each jurisdiction, and has obtained all
necessary licenses and approvals in all jurisdictions, in which the ownership or
lease of its property or the conduct of its business requires such
qualifications, licenses or approvals (including, as applicable, the
origination, purchase, sale, pledge and servicing of the Receivables) except
where the failure to so qualify or obtain such license or approval could not
reasonably be expected to result in a Material Adverse Effect.


(iii) Power and Authority; Due Authorization. The Depositor (i) has the power
and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party, (B) carry out the terms of the
Transaction Documents to which it is a party and (C) sell the Second Step
Transferred Property on the terms and conditions herein provided and (ii) has
taken all necessary action to authorize the execution, delivery and performance
of this Agreement and the other Transaction Documents to which it is a party and
the sale of the Second Step



--------------------------------------------------------------------------------



Transferred Property on the terms and conditions herein and therein provided.


(iv) Valid Sale, Binding Obligation. This Agreement, when duly executed and
delivered by the Depositor, and the Second Step Receivables Assignment
constitute a valid sale, transfer and assignment of the applicable Receivables
and other Second Step Transferred Property to the Issuing Entity, enforceable
against creditors of and purchasers from the Depositor; and this Agreement, when
duly executed and delivered by the Depositor, and the Second Step Receivables
Assignment constitute a legal, valid and binding obligation of the Depositor
enforceable in accordance with its terms, except as enforceability may be
limited by bankruptcy, receivership, conservatorship, insolvency, reorganization
or other similar laws affecting the enforcement of creditors’ rights in general
and by general principles of equity, regardless of whether such enforceability
is considered in a proceeding in equity or at law.


(v) No Violation. The consummation of the transactions contemplated by this
Agreement and the other Transaction Documents to which the Depositor is a party
and the fulfillment of the terms hereof and thereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Depositor’s
certificate of formation, limited liability company agreement or other
constituent documents or any Contractual Obligation of the Depositor, (ii)
result in the creation or imposition of any Lien upon any of the Depositor’s
properties, other than Liens permitted or created pursuant to the Transaction
Documents, or (iii) violate any Applicable Law; in each case, except where such
failure to comply could not reasonably be expected to have a Material Adverse
Effect with respect to the Depositor.


(vi) No Proceedings. There are no proceedings or investigations pending or, to
the knowledge of the Depositor, threatened against the Depositor, before any
Governmental Authority (i) asserting the invalidity of this Agreement or any
other Transaction Document to which the Depositor is a party, (ii) seeking to
prevent the consummation of any of the transactions contemplated by this
Agreement or any other Transaction Document to which the Depositor is a party or
(iii) seeking any determination or ruling that would reasonably be expected to
have a Material Adverse Effect with respect to the Depositor.


(vii) No Consents. All approvals, authorizations, consents, orders, or other
actions of any Person or of any Governmental Authority required for the due
execution, delivery and performance by the Depositor of this Agreement and any
other Transaction Document to which the Depositor is a party have been obtained.





--------------------------------------------------------------------------------



(b) Representations and Warranties Regarding the Receivables. The Depositor
makes the following representations and warranties to the Issuing Entity
regarding each Receivable as of the Closing Date, which shall survive the sale,
transfer and assignment of the Receivables and on which representations and
warranties the Issuing Entity shall rely in acquiring the Receivables.


(i) Receivables. Pursuant to Section 2.1(a)(ix), the Depositor assigns to the
Issuing Entity all of its right, title and interest in, to and under the
Receivables Purchase Agreement. Such assigned right, title and interest includes
the benefit of the representations and warranties of the Seller made to the
Depositor pursuant to Section 3.1(b) of the Receivables Purchase Agreement. The
Depositor hereby represents and warrants to the Issuing Entity that the
Depositor has taken no action which would cause such representations and
warranties of the Seller to be false in any material respect as of the Closing
Date.


(ii) Good Title.


(A) Immediately prior to the conveyance of each Receivable and the related
Second Step Transferred Property to the Issuing Entity pursuant to this
Agreement and the Second Step Receivables Assignment, the Depositor had good and
marketable title thereto, free and clear of all Liens except for Permitted
Liens. No effective financing statement or other instrument similar in effect
covering any portion of the Second Step Transferred Property shall, on or after
the Closing Date, be on file in any recording office except such as may be filed
in favor of (i) the Issuing Entity in accordance with this Agreement, (ii) the
Grantor Trust in connection with the Receivables Contribution Agreement or (iii)
the Indenture Trustee in connection with the Indenture.


(B) Upon the conveyance of such Receivable and the other related Second Step
Transferred Property to the Issuing Entity pursuant to this Agreement and the
Second Step Receivables Assignment, the Issuing Entity will be the sole owner
of, and have good, indefeasible and marketable title to such Receivable and
other related Second Step Transferred Property, free and clear of any Lien
(other than Liens created hereunder and Permitted Liens); and, to the extent the
related Obligor has a contractual right to return the Financed Vehicle to the
Seller for repurchase, the applicable repurchase period has expired. As of the
Closing Date, each Receivable and the related Financed Vehicle is free and clear
of any Lien of any Person (other than Liens created hereunder and Permitted
Liens or those Liens that will be released simultaneously with the conveyance
hereunder) and is in compliance with all Applicable Laws.





--------------------------------------------------------------------------------



(iii) All Filings Made. With respect to the sale and assignment of the Second
Step Transferred Property to the Issuing Entity, the Depositor has taken all
steps reasonably necessary to ensure that such sale and assignment has been
perfected under the relevant UCC. With respect to the Second Step Transferred
Property, the Depositor has taken all steps necessary to ensure that all filings
(including UCC filings) necessary in any jurisdiction to give the Indenture
Trustee a first priority perfected security interest in the Second Step
Transferred Property have been made.


(iv) Value Given. The Issuing Entity shall have given reasonably equivalent
value to the Depositor in consideration for the transfer by the Depositor to the
Issuing Entity of each of the Receivables and the related Second Step
Transferred Property under this Agreement.


(c) Repurchase of Receivables.


(i) In the event of


(A) a breach of any representation or warranty set forth in Section 3.1(b) of
the Receivables Purchase Agreement or Section 3.1(b) hereof with respect to any
Receivables that materially and adversely affects the interests of the
Noteholders or the Certificateholders taken as a whole, unless the breach by the
Depositor shall have been cured within thirty (30) days following (i) discovery
of the breach or receipt of notice of such breach by the Depositor from the
Issuing Entity or the Grantor Trust (which notice shall provide sufficient
detail so as to allow the Seller to reasonable investigate the alleged breach),
or (ii) in the case of the Owner Trustee, the Grantor Trust Trustee or the
Indenture Trustee, a Responsible Officer of such trustee has actual knowledge or
receives written notice of a breach of such representation or warranty, then


(B) the Depositor shall (1) repurchase from the Issuing Entity each Receivable
related to such breach by remitting to the Collection Account an amount equal to
the Purchase Amount of each such Receivable or (2) in the event of a breach of
any representation or warranty set forth in Section 3.1(b) of the Receivables
Purchase Agreement that results in a Repurchase Event, use reasonable efforts to
enforce, at the direction of the Issuing Entity or any of it assigns, including
the Indenture Trustee, the obligations of the Seller under Section 3.1(c) of the
Receivables Purchase Agreement to repurchase each Receivable related to such
breach by remitting to the Collection Account an amount equal to the Purchase
Amount of each such Receivable. Any such breach of a representation or warranty
set forth in Section 3.1(b) hereof shall be deemed not to materially and
adversely affect the interests of the Noteholders or the Certificateholders
taken as a whole, if such Repurchase Event does not affect the ability of the
Issuing Entity (or its assignee) to receive and retain timely payment in full on
such Receivable. The Depositor shall not interfere with or act to hinder the
Issuing Entity’s or any assignee’s exercise of rights and remedies under this
Section 3.1(c) or under Section 3.1(c) or Section 4.13 of the Receivables
Purchase Agreement.


(ii) It is understood and agreed that the obligation of the Depositor to
repurchase any Receivable as to which a breach of a representation or



--------------------------------------------------------------------------------



warranty set forth in Section 3.1(b), which materially and adversely affects the
interests of the Noteholders or the Certificateholders taken as a whole, has
occurred and is continuing, and the obligation of the Depositor to enforce the
Seller’s obligation to repurchase such Receivables pursuant to the Receivables
Purchase Agreement in connection with a breach of a representation or warranty
set forth in Section 3.1(b) of the Receivables Purchase Agreement shall, if such
obligations are fulfilled, constitute the sole and exclusive remedy (other than
any indemnities available pursuant to Section 4.13 or Section 4.13 of the
Receivables Purchase Agreement) against the Depositor or the Seller for such
breach available to the Issuing Entity, the Grantor Trust, the Financial
Parties, the Owner Trustee, the Grantor Trust Trustee or the Indenture Trustee.


(iii) Upon the receipt of the applicable Purchase Amount, the applicable
Receivable and any and all related Second Step Transferred Property shall be
automatically and immediately assigned and re-conveyed by the Issuing Entity (or
its applicable assign, as the case may be) to the Depositor.


(d) Upon discovery by the Depositor or by the Issuing Entity of a breach of any
of the representations and warranties set forth in Section 3.1(a) or Section
3.1(b) or Section 3.1(a) or Section 3.1(b) of the Receivables Purchase
Agreement, the party discovering such breach shall give prompt written notice to
the other party.


Section 3.2 Representations and Warranties of the Issuing Entity.


(a) The Issuing Entity makes the following representations and warranties to the
Depositor as of the date of this Agreement, and on which representations and
warranties the Depositor shall rely in selling the Receivables.


(i) Organization and Good Standing. The Issuing Entity has been duly organized,
and is validly existing as a statutory trust and in good standing under the laws
of the state of its formation, with all requisite power and authority to own or
lease its properties and to conduct its business as such business is presently
conducted and to enter into and perform its obligations pursuant to this
Agreement.


(ii) Power and Authority; Due Authorization. The Issuing Entity (i) has the
power and authority to (A) execute and deliver this Agreement and the other
Transaction Documents to which it is a party and (B) carry out the terms of this
Agreement and the other Transaction Documents to which it is a party and (ii)
has duly authorized by all necessary action on its part the execution, delivery
and performance of this Agreement and the other Transaction Documents to which
it is a party.





--------------------------------------------------------------------------------



(iii) Binding Obligation. This Agreement constitutes a legal, valid and binding
obligation of the Issuing Entity enforceable against the Issuing Entity in
accordance with its terms, except as enforceability may be limited by
bankruptcy, receivership, conservatorship, insolvency, reorganization or other
similar laws affecting the enforcement of creditors’ rights in general and by
general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.


(iv) No Violation. The consummation of the transactions contemplated by this
Agreement and the fulfillment of the terms hereof will not (i) conflict with,
result in any breach of any of the terms and provisions of, or constitute (with
or without notice or lapse of time or both) a default under, the Issuing
Entity’s Formation Documents or any Contractual Obligation of the Issuing
Entity, (ii) result in the creation or imposition of any Lien upon any of the
Issuing Entity’s properties, other than Liens permitted or created pursuant to
the Transaction Documents, or (iii) violate any Applicable Law, in each case,
except where such failure to comply could not reasonably be expected to have a
Material Adverse Effect with respect to the Issuing Entity.


(v) No Proceedings. There are no proceedings or investigations pending or, to
the knowledge of the Issuing Entity, threatened against the Issuing Entity,
before any Governmental Authority (i) asserting the invalidity of this
Agreement, (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement, (iii) challenging the enforceability of a
material portion of the Receivables or (iv) seeking any determination or ruling
that would reasonably be expected to have a Material Adverse Effect with respect
to the Issuing Entity.


(vi) No Consents. All approvals, authorizations, consents, orders or other
actions of any Person or of any Governmental Authority (if any) required for the
due execution, delivery and performance by the Issuing Entity of this Agreement
have been obtained.


(b) Upon discovery by the Depositor or by the Issuing Entity of a breach of any
of the representations and warranties set forth in Section 3.2(a), the party
discovering such breach shall give prompt written notice to the other party.


Section 3.3 Covenants of the Depositor. The Depositor hereby covenants as to the
Receivables the Depositor has sold to the Issuing Entity hereby that:


(a) Delivery of Payments. The Depositor shall within two (2) Business Days after
the Closing Date, transfer all Collections received by it on or after the Cutoff
Date with respect to any Receivable or related Second Step Transferred Property
to, or at the direction of, the Issuing Entity (or the Grantor Trust).





--------------------------------------------------------------------------------



(b) Keeping of Records and Books of Account. The Depositor will maintain and
implement administrative and operating procedures and keep and maintain all
documents, books, records and other information, reasonably necessary or
advisable for the collection of all Receivables and other Second Step
Transferred Property.


(c) Security Interests. The Depositor will not sell, pledge, assign or transfer
to any other Person, or grant, create, incur, assume or suffer to exist any Lien
(other than Permitted Liens) on any portion of the Receivables or other Second
Step Transferred Property, whether now existing or hereafter transferred
hereunder, or any interest therein, and the Depositor will not sell, pledge,
assign or suffer to exist any Lien on its interest, if any, hereunder. The
Depositor will promptly notify the Issuing Entity of the existence of any Lien
(other than Permitted Liens) on any portion of the Receivables or other Second
Step Transferred Property and the Depositor shall defend the right, title and
interest of the Issuing Entity (and the permitted assignees) in, to and under
such Receivables and other Second Step Transferred Property, against all claims
of third parties; provided, however, that nothing in this subsection shall
prevent or be deemed to prohibit the Depositor from suffering to exist Permitted
Liens upon any portion of the Second Step Transferred Property.


ARTICLE IV
MISCELLANEOUS PROVISIONS


Section 4.1 Amendment.


(a) This Agreement may be amended, waived, supplemented or modified only with 10
Business Days’ prior written notice to the Rating Agencies of the substance of
such proposed amendment and by a written amendment duly executed and delivered
by the Depositor and the Issuing Entity, without the consent of the Indenture
Trustee, the Owner Trustee, the Grantor Trust Trustee, any of the Noteholders,
any of the Certificateholders or any other Person to (i) cure any ambiguity,
(ii) correct or supplement any provision in this Agreement that may be defective
or inconsistent with any other provision in this Agreement or any other
Transaction Document or with any description thereof in the Offering Memorandum,
(iii) add to the covenants, restrictions or obligations of the Seller, (iv) add,
change or eliminate any other provision of this Agreement in any manner that
shall not, as evidenced by an Opinion of Counsel, adversely affect in any
material respect the interests of the Noteholders or Unaffiliated
Certificateholders, or (v) to add or supplement any credit enhancement for the
benefit of the Noteholders of any class or the Certificateholders (provided that
if any such addition shall affect any class of Noteholders differently from any
other class of Noteholders, then such addition shall not, as evidenced by an
Opinion of Counsel, adversely affect in any material respect the interests of
any class of Noteholders), provided that in the case of this clause (v), the
consent of the Certificateholders shall be required. Notwithstanding anything to
the contrary herein, an Opinion of Counsel shall be delivered to the Depositor,
the Grantor Trust Trustee and the



--------------------------------------------------------------------------------



Owner Trustee to the effect that such amendment would not cause the Issuing
Entity or the Grantor Trust to fail to qualify as a grantor trust for United
States federal income tax purposes.


(b) This Agreement may be amended, waived, supplemented or modified only with 10
Business Days’ prior written notice to the Rating Agencies of the substance of
such proposed amendment and by a written amendment duly executed and delivered
by the Depositor, the Issuing Entity, and the Indenture Trustee with the consent
of Noteholders whose Notes evidence not less than a majority of the Outstanding
Amount of the Controlling Class as of the close of business on the preceding
Distribution Date, or if no Notes (other than the Class XS Notes) are
Outstanding, Certificateholders holding a majority of the Voting Interests of
the Certificates (which consent, whether given pursuant to this Section 4.1 or
pursuant to any other provision of this Agreement, shall be conclusive and
binding on such Person and on all future holders of such Notes or Certificates
and of any Notes or Certificates issued upon the transfer thereof or in exchange
thereof or in lieu thereof whether or not notation of such consent is made upon
any Notes or Certificates) for the purpose of adding any provisions to, or
changing in any manner, or eliminating any of the provisions of this Agreement,
or of modifying in any manner the rights of the Noteholders or the
Certificateholders; provided, however, that no such amendment shall (a)
adversely affect the then-current credit rating assigned to any Class of Notes
by any of the Rating Agencies without the consent of the holders of two-thirds
of the Outstanding Amount of each affected Class of Notes as of the close of the
preceding Distribution Date or (b) reduce the aforesaid percentage of
Noteholders or Certificateholders required to consent to any such amendment,
without the consent of the holders of all Notes or Certificates then
outstanding, as the case may be. Notwithstanding anything to the contrary
herein, an Opinion of Counsel shall be delivered to the Depositor, the Grantor
Trust Trustee and the Owner Trustee to the effect that such amendment would not
cause the Grantor Trust or the Issuing Entity to fail to qualify as a grantor
trust for United States federal income tax purposes.


(c) No amendment, waiver or other modification which adversely affects the
rights, duties, indemnities or immunities of the Owner Trustee or the Grantor
Trust Trustee under this Agreement shall be effective without such entity’s
prior written consent.


Section 4.2 Protection of Right, Title and Interest in and to Receivables.


(a) The Depositor, at its expense, shall cause all financing statements and
continuation statements, amendments, assignments and any other necessary
documents and notices, covering or evidencing the Issuing Entity’s right, title
and interest in and to the Receivables and other Second Step Transferred
Property to be promptly recorded, registered and filed, and at all times to be
kept recorded, registered and filed, and take such other action, all in such
manner and in such places as may be required by law, fully to preserve and
protect the right, title and



--------------------------------------------------------------------------------



interest of the Issuing Entity hereunder in and to all of the Receivables and
such other Second Step Transferred Property. The Depositor shall deliver to the
Issuing Entity file-stamped copies of, or filing receipts for, any document
recorded, registered or filed as provided above, as soon as available following
such recording, registration or filing. The Issuing Entity shall cooperate fully
with the Depositor in connection with the obligations set forth above and will
execute any and all documents reasonably required to fulfill the intent of this
subsection.


(b) Name Change. The Depositor shall not change its State of organization or its
name, identity or entity structure in any manner that would, could or might make
any financing statement or continuation statement filed by the Depositor or the
Issuing Entity or the Issuing Entity’s assigns seriously misleading within the
meaning of the UCC, unless it shall give the Issuing Entity written notice
thereof at least five (5) Business Days prior to such change.


(c) Executive Office; Maintenance of Offices. The Depositor shall give the
Issuing Entity written notice at least ten (10) Business Days prior to any
relocation of its principal executive office if, as a result of such relocation,
the applicable provisions of the UCC would require the filing of any amendment
of any previously filed financing or continuation statement or of any new
financing statement. The Depositor shall at all times maintain its principal
executive office within the United States of America.


(d) New Debtor. In the event that the Depositor shall change the jurisdiction in
which it is formed or otherwise enter into any transaction which would result in
a “new debtor” (as defined in the UCC) succeeding to the obligations of the
Depositor hereunder, the Depositor shall comply fully with the obligations of
Section 4.2(a).


(e) The Depositor shall maintain its computer systems relating to contract
record keeping so that, from and after the time of sale of any Receivable under
this Agreement, the Depositor’s master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Issuing Entity (or assignees).


Section 4.3 Governing Law; Consent to Jurisdiction; Waiver of Objection to
Venue.
THIS AGREEMENT AND THE SECOND STEP RECEIVABLES ASSIGNMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK (WITHOUT
REFERENCE TO ITS CONFLICT OF LAWS PROVISIONS (OTHER THAN §§5-1401 AND 5-1402 OF
THE NEW YORK GENERAL OBLIGATIONS LAW)). EACH OF THE PARTIES HERETO HEREBY AGREES
TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK, LOCATED IN THE
BOROUGH OF MANHATTAN AND THE FEDERAL COURTS LOCATED WITHIN THE STATE OF NEW YORK
IN THE BOROUGH OF MANHATTAN. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY
OBJECTION BASED ON FORUM NON CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY
ACTION INSTITUTED HEREUNDER OR UNDER THE SECOND STEP RECEIVABLES ASSIGNMENT IN
ANY OF THE



--------------------------------------------------------------------------------



AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE
RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.


Section 4.4 Waiver of Jury Trial. TO THE EXTENT PERMITTED BY APPLICABLE LAW,
EACH OF THE PARTIES HERETO WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN
RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE BETWEEN
THE PARTIES HERETO ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO
THE RELATIONSHIP BETWEEN ANY OF THEM IN CONNECTION WITH THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY. INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT
WILL BE RESOLVED IN A BENCH TRIAL WITHOUT A JURY.


Section 4.5 Notices. All demands, notices and communications upon or to the
Depositor or the Issuing Entity under this Agreement shall be delivered as
specified in Part III of Appendix A to the Indenture.


Section 4.6 Severability of Provisions. If any one or more of the covenants,
agreements, provisions or terms of this Agreement shall for any reason
whatsoever be held invalid, then such covenants, agreements, provisions or terms
shall be deemed severable from the remaining covenants, agreements, provisions
and terms of this Agreement and shall in no way affect the validity or
enforceability of the other covenants, agreements, provisions or terms of this
Agreement.


Section 4.7 Closing; Assignment; Conveyance of Receivables and Second Step
Transferred Property to the Issuing Entity. The transfer of the Receivables
contemplated by this Agreement shall take place at 1930 W. Rio Salado Parkway,
Tempe, Arizona 85281, on the date hereof. This Agreement may not be assigned by
the Issuing Entity or the Depositor except as contemplated by this Section 4.7.
The Depositor acknowledges that the Issuing Entity (or any permitted assign) may
make further assignments, conveyances and pledges of the Receivables and the
other Second Step Transferred Property, together with its rights under this
Agreement to other Persons pursuant to the Indenture and the Receivables
Contribution Agreement and that the Grantor Trust may make further assignments,
conveyances and pledges pursuant to the Receivables Contribution Agreement and
the Indenture. The Depositor acknowledges and consents to such assignments and
pledges and waives any further notice thereof.


Section 4.8 No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Depositor or the Issuing Entity, any right,
remedy, power or privilege hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right, remedy, power or privilege
hereunder preclude any other or further exercise thereof or the exercise of any
other right, remedy, power or privilege. The rights, remedies, powers and
privileges herein provided are cumulative and not exhaustive of any rights,
remedies, powers and privileges provided by law.


Section 4.9 Counterparts. This Agreement may be executed in two (2) or more
counterparts (and by different parties on separate counterparts), each of which
shall be an



--------------------------------------------------------------------------------



original, but all of which together shall constitute one and the same
instrument. Delivery of an executed counterpart of this Agreement by email or
facsimile shall be effective as delivery of a manually executed counterpart of
this Agreement.


Section 4.10 Third-Party Beneficiaries. This Agreement will inure to the benefit
of and be binding upon the parties hereto, the Grantor Trust and the Indenture
Trustee and, to the extent expressly referenced herein, shall inure to the
benefit of the Noteholders and the Certificateholders, who shall be considered
to be a third party beneficiary hereof. Except as otherwise provided in this
Agreement, no other Person will have any right or obligation hereunder.


Section 4.11 Merger and Integration. Except as specifically stated otherwise
herein, this Agreement sets forth the entire understanding of the parties
relating to the subject matter hereof, and all prior understandings, written or
oral, are superseded by this Agreement. This Agreement may not be modified,
amended, waived or supplemented except as provided herein.


Section 4.12 Headings. The headings herein are for purposes of references only
and shall not otherwise affect the meaning or interpretation of any provision
hereof.


Section 4.13 Indemnification. The Depositor shall indemnify and hold harmless
the Issuing Entity and its assignees (each, an “Indemnified Person”) from and
against any loss, liability, expense (including reasonable and documented out of
pocket external attorneys’ fees and costs) or damage suffered or sustained by
reason of third party claims which may be asserted against or incurred by the
Issuing Entity or any of the permitted assignees (collectively, “Losses”) as a
result of the breach of the Depositor’s representations and warranties contained
herein and any failure by the Depositor to comply with its obligations under
Section 4.2 or Section 3.3(c); provided that the Depositor’s repurchase
obligation for a breach of representations and warranties set forth in Section
3.1(b) hereof is the sole remedy therefor. Notwithstanding the foregoing, such
indemnity shall not be available to an Indemnified Person to the extent that
such Losses (A) have resulted from the gross negligence, bad faith, fraud or
willful misconduct of such Indemnified Person or (B) arise primarily due to the
deterioration in the credit quality or market value of the Receivables, Financed
Vehicles or other Second Step Transferred Property (or the underlying Obligors
thereunder) or otherwise constituting credit recourse for the failure of an
Obligor to pay any amount owing with respect to any Second Step Transferred
Property.


Section 4.14 Survival.


All representations, warranties, covenants, indemnities and other provisions
made by the Depositor herein or in connection herewith shall be considered to
have been relied upon by the Issuing Entity, and shall survive the execution and
delivery of this Agreement. The terms of Section 4.13 shall survive the
termination of this Agreement.


Section 4.15 No Petition Covenant.





--------------------------------------------------------------------------------



Notwithstanding any prior termination of this Agreement, the Depositor shall
not, prior to the date which is one year and one day after the final
distribution with respect to the Notes (other than the Class XS Notes) to the
Note Distribution Account or, with respect to the Certificates, to the
Certificateholders or the Certificate Distribution Account, acquiesce, petition
or otherwise invoke or cause the Issuing Entity or the Grantor Trust to invoke
the process of any court or government authority for the purpose of commencing
or sustaining a case against the Issuing Entity or the Grantor Trust under any
federal or State bankruptcy, insolvency or similar law or appointing a receiver,
liquidator, assignee, trustee, custodian, sequestrator or other similar official
of the Issuing Entity or the Grantor Trust or any substantial part of the
property of either of them, or ordering the winding up or liquidation of the
affairs of the Issuing Entity or the Grantor Trust under any federal or State
bankruptcy or insolvency proceeding.


Section 4.16 Limitation on Liability.


It is expressly understood and agreed by the parties hereto that (a) this
Agreement is executed and delivered by Wilmington Trust, National Association
(“WTNA”), not individually or personally but solely as Owner Trustee of the
Issuing Entity in the exercise of the powers and authority conferred and vested
in it, (b) each of the representations, undertakings and agreements herein made
on the part of the Issuing Entity is made and intended not as personal
representations, undertakings and agreements by WTNA but is made and intended
for the purpose of binding only Issuing Entity, (c) nothing herein contained
shall be construed as creating any liability on WTNA, individually or
personally, to perform any covenant either expressed or implied contained herein
of the Issuing Entity, all such liability, if any, being expressly waived by the
parties hereto and by any Person claiming by, through or under the parties
hereto, (d) WTNA has made no investigation as to the accuracy or completeness of
any representations and warranties made by Issuing Entity in this Agreement and
(e) under no circumstances shall WTNA be personally liable for the payment of
any indebtedness or expenses of Issuing Entity or be liable for the breach or
failure of any obligation, representation, warranty or covenant made or
undertaken by Issuing Entity or Grantor Trust, as applicable, under this
Agreement.


[REMAINDER OF PAGE IS INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.



CARVANA RECEIVABLES DEPOSITOR LLCBy:/s/ Paul BreauxName:Paul BreauxTitle:Vice
PresidentCARVANA AUTO RECEIVABLES TRUST 2020-NP1By:WILMINGTON TRUST,NATIONAL
ASSOCIATION,not in its individual capacity but solely as Owner TrusteeBy:/s/
Nancy HagnerName:Nancy HagnerTitle:Vice President




